DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
Claim(s) 1-36 is/are objected to because of the following informalities:
Claim 1, Ln. 13 recites “and values of instantaneous flow rate” which should read “and the values of instantaneous flow rate” for clarity
Claim 9, Ln. 2-3 recites “an inspiration phase” which should read “the inspiration phase” following after claim 1
Claim 10, Ln. 3 recites “a breathing cycle” which should read “the breathing cycle” following after claim 9
Claim 12, Ln. 13 recites “and values of instantaneous flow rate” which should read “and the values of instantaneous flow rate” for clarity
Claim 16, Ln. 2-3 recites “an inspiration phase and an expiration phase” which should read “the inspiration phase and the expiration phase” following after claim 12
Claim 19, Ln. 13 recites “and values of instantaneous flow rate” which should read “and the values of instantaneous flow rate” for clarity
Claim 27, Ln. 2-3 recites “an inspiration phase” which should read “the inspiration phase” following after claim 19
Claim 30, Ln. 13 recites “and values of instantaneous flow rate” which should read “and the values of instantaneous flow rate” for clarity
Claim 34, Ln. 2-3 recites “a patient's inspiration phase and expiration phase” which should read “the inspiration phase and the expiration phase” for consistency with the language of claim 30
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "at least one sensor configured to provide one or more signals indicative of a pressure and flow of the pressurised air flow" in Ln. 7-8 which deems the claim indefinite. The claim further particularly defines the processor as “repeatedly detect[ing] values of instantaneous pressure and values of instantaneous flow rate from the one or more signals from the at least one sensor.” The specification of the instant application does not appear to describe a singular sensor which provides measures of both pressure and flow rate. Rather, the specification appears to indicate that separate sensors are required for measuring pressure and measuring flow rate. The limitation of the claim thus appears to be improperly broad as one sensor alone would not appear sufficient to provide the requisite signal(s) to the processor to allow it to perform its recited functions. For example, only a pressure sensor of the disclosed invention would not appear to provide a sufficient signal to allow repeated detection by the processor of both instantaneous pressure and instantaneous flow rate. Rather, the claim appears to require at least two sensors with the signals from those at least two sensors being what is used by the processor to perform its recited functions.
Claim 12 recites the limitation "at least one sensor configured to provide one or more signals indicative of a pressure and flow of the pressurised air flow" in Ln. 7-8 which deems the claim indefinite. The claim further particularly defines the processor as “repeatedly detect[ing] values of instantaneous pressure and values of instantaneous flow rate from the one or more signals from the at least one sensor.” The specification of the instant application does not appear to describe a singular sensor which provides measures of both pressure and flow rate. Rather, the specification appears to indicate that separate sensors are required for measuring pressure and measuring flow rate. The limitation of the claim thus appears to be improperly broad as one sensor alone would not appear sufficient to provide the requisite signal(s) to the processor to allow it to perform its recited functions. For example, only a pressure sensor of the disclosed invention would not appear to provide a sufficient signal to allow repeated detection by the processor of both instantaneous pressure and instantaneous flow rate. Rather, the claim appears to require at least two sensors with the signals from those at least two sensors being what is used by the processor to perform its recited functions.
Claim 19 recites the limitation "at least one sensor configured to provide one or more signals indicative of a pressure and flow of the pressurised air flow" in Ln. 7-8 which deems the claim indefinite. The claim further particularly defines the processor as “repeatedly detect[ing] values of instantaneous pressure and values of instantaneous flow rate from the one or more signals from the at least one sensor.” The specification of the instant application does not appear to describe a singular sensor which provides measures of both pressure and flow rate. Rather, the specification appears to indicate that separate sensors are required for measuring pressure and measuring flow rate. The limitation of the claim thus appears to be improperly broad as one sensor alone would not appear sufficient to provide the requisite signal(s) to the processor to allow it to perform its recited functions. For example, only a pressure sensor of the disclosed invention would not appear to provide a sufficient signal to allow repeated detection by the processor of both instantaneous pressure and instantaneous flow rate. Rather, the claim appears to require at least two sensors with the signals from those at least two sensors being what is used by the processor to perform its recited functions.
Claim 30 recites the limitation "at least one sensor configured to provide one or more signals indicative of a pressure and flow of the pressurised air flow" in Ln. 7-8 which deems the claim indefinite. The claim further particularly defines the processor as “repeatedly detect[ing] values of instantaneous pressure and values of instantaneous flow rate from the one or more signals from the at least one sensor.” The specification of the instant application does not appear to describe a singular sensor which provides measures of both pressure and flow rate. Rather, the specification appears to indicate that separate sensors are required for measuring pressure and measuring flow rate. The limitation of the claim thus appears to be improperly broad as one sensor alone would not appear sufficient to provide the requisite signal(s) to the processor to allow it to perform its recited functions. For example, only a pressure sensor of the disclosed invention would not appear to provide a sufficient signal to allow repeated detection by the processor of both instantaneous pressure and instantaneous flow rate. Rather, the claim appears to require at least two sensors with the signals from those at least two sensors being what is used by the processor to perform its recited functions.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 12 and 30 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-3 and 47-48 of U.S. Patent No. 10,751,490. Although the claims at issue are not identical, they are not patentably distinct from each other because the recitation in the patent claims of detecting a circuit disconnection event may be read under broadest reasonable interpretation as obviously suggestive of the recited monitoring of the respiratory therapy in instant claims 12 and 30.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-7, 9, 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gruenke et al. (U.S. Patent 5259373).
Regarding claim 1, Gruenke discloses a respiratory therapy system (Fig. 18, with similarity to Figs. 2-3; Col. 20, Ln. 14 – Col. 22, Ln. 46) configured to provide respiratory therapy to a patient breathing in successive breathing cycles including an inspiration phase and an expiration phase (Col. 1, Ln. 17-31), the system comprising: a pressure generator (Col. 5, Ln. 20-31 – blower unit) configured to supply a flow of pressurised air, the pressure generator configured to couple with a patient interface (Fig. 2 #14) via an air circuit (Figs. 2-3 tubing) to deliver the pressurised air from the pressure generator to the patient (Fig. 18); at least one sensor (Fig. 18 #1802, 1804, 1806; Col. 20, Ln. 14-25) configured to provide one or more signals indicative of a pressure and a flow rate of the pressurised air flow; and a controller (Fig. 18 #802, see also Fig. 23 #20; Col. 20, Ln. 14-61 and Col. 24, Ln. 27-35) including a processor (Fig. 23 #81; Col. 24, Ln. 27-35) configured to: repeatedly detect values of instantaneous pressure and values of instantaneous flow rate from the one or more signals from the at least one sensor (e.g. Fig. 19 #1902, 1904; Col. 20, Ln. 62 – Col. 21, Ln. 3); repeatedly calculate instantaneous conductance values (Fig. 19 #1906; Col. 20, Ln. 40-51 & Col. 20, Ln. 62 – Col. 21, Ln. 3; “admittance” in Gruenke is synonymous with “conductance” in the instant claim as both are defined as flow divided by pressure) based on the values of instantaneous pressure and the values of instantaneous flow rate; and monitor changes in the instantaneous conductance values over time to detect an occurrence of a respiratory event within the system (e.g. Fig. 20 #2012 and Fig. 21 #2120; Col. 21, Ln. 4-13 & 38-52 and Col. 22, Ln. 18-36).
Regarding claim 2, Gruenke discloses the respiratory event is an obstruction (Col. 20, Ln. 62 – Col. 21, Ln. 3 and Col. 22, Ln. 18-36 – determination of airway patency is equivalent to an obstruction determination).
Regarding claim 5, Gruenke discloses the obstruction occurs in the air circuit, the patient interface, or the patient's airways (Col. 20, Ln. 62 – Col. 21, Ln. 3 and Col. 22, Ln. 18-36 – “patient airway patency”).
Regarding claim 6, Gruenke discloses the respiratory event is flow starvation (Col. 20, Ln. 62 – Col. 21, Ln. 3 and Col. 22, Ln. 18-36 – reduced airway patency) during a volume target mode (Col. 6, Ln. 61-66 – constant volume per unit time).
Regarding claim 7, Gruenke discloses the flow starvation is detected as a function of a profile of the instantaneous conductance values over the inspiration phase of a breathing cycle (Figs. 20-21 performed during inhalation; Col. 21, Ln. 4-12).
Regarding claim 9, Gruenke discloses the flow starvation is detected by a comparison of (a) an instantaneous conductance value calculated from the inspiration phase of a breathing cycle (Fig. 19 #1906; Col. 20, Ln. 62 – Col. 21, Ln. 3) and (b) a conductance threshold (Col. 21, Ln. 4-53 – compares best fit against templates and then determines whether or not to change pressure, implying a threshold evaluation; e.g. Fig. 20 #2010, 2012).
Regarding claim 11, Gruenke discloses upon detection of the respiratory event, the controller is configured to activate a message to indicate the occurrence of the respiratory event (Col. 21, Ln. 4-13 & 38-52). Under broadest reasonable interpretation an electronic signal to change the delivered pressure can be read as an activated message (Col. 21, Ln. 4-13 & 38-52).
Regarding claim 12, Gruenke discloses a respiratory therapy system (Fig. 18, with similarity to Figs. 2-3; Col. 20, Ln. 14 – Col. 22, Ln. 46) configured to provide respiratory therapy to a patient breathing in successive breathing cycles including an inspiration phase and an expiration phase (Col. 1, Ln. 17-31), the system comprising: a pressure generator (Col. 5, Ln. 20-31 – blower unit) configured to supply a flow of pressurised air, the pressure generator configured to couple with a patient interface (Fig. 2 #14) via an air circuit (Figs. 2-3 tubing) to deliver the pressurised air from the pressure generator to the patient (Fig. 18); at least one sensor (Fig. 18 #1802, 1804, 1806; Col. 20, Ln. 14-25) configured to provide one or more signals indicative of a pressure and a flow rate of the pressurised air flow; and a controller (Fig. 18 #802, see also Fig. 23 #20; Col. 20, Ln. 14-61 and Col. 24, Ln. 27-35) including a processor (Fig. 23 #81; Col. 24, Ln. 27-35) configured to: repeatedly detect values of instantaneous pressure and values of instantaneous flow rate from the one or more signals from the at least one sensor (e.g. Fig. 19 #1902, 1904; Col. 20, Ln. 62 – Col. 21, Ln. 3); repeatedly calculate instantaneous conductance values based on the values of instantaneous pressure and the values of instantaneous flow rate (Fig. 19 #1906; Col. 20, Ln. 40-51 & Col. 20, Ln. 62 – Col. 21, Ln. 3; “admittance” in Gruenke is synonymous with “conductance” in the instant claim as both are defined as flow divided by pressure); and monitor changes in the instantaneous conductance values over time to monitor the respiratory therapy (e.g. Fig. 20 #2012 and Fig. 21 #2120; Col. 21, Ln. 4-13 & 38-52 and Col. 22, Ln. 18-36).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3-4, 8, 13, 16-27, 29-31, and 34-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruenke et al. (U.S. Patent 5259373).
Regarding claim 3, Gruenke fails to explicitly disclose the obstruction is detected when the instantaneous conductance falls below a predetermined threshold.
However, Gruenke discloses that the set of stored templates “could represent a range of patencies (in percentages, for example) and the best-fit template represents a corresponding patency as a percentage” (Col. 22, Ln. 20-23). One of ordinary skill in the art would have considered it prima facie obvious that an admittance graph 1906 analyzed using the methods of Gruenke to best fit a stored template with less than ideal patency would obviously be considered as representing an admittance (i.e. “conductance”) below a predetermined threshold which indicates some degree of obstruction.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have specified in Gruenke the obstruction is detected when the instantaneous conductance falls below a predetermined threshold based upon an applying of the best fit analysis methods of the admittance graph in Gruenke against stored templates with varying patency profiles, as a less than ideal patency would obviously be considered indicative of some degree of obstruction.
Regarding claim 4, Gruenke fails to explicitly disclose the obstruction is detected when the instantaneous conductance remains unchanged over time.
However, Gruenke particularly defines admittance (i.e. “conductance”) as flow divided by pressure and indicates that in certain situations patient flow can be zero (Col. 20, Ln. 48-53). One of ordinary skill in the art would recognize that a zero flow would thus result in an admittance (i.e. “conductance”) of zero which when not changing would obviously be indicative of an obstruction as no flow is being delivered to the patient over an ongoing period of time.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have specified in Gruenke the obstruction is detected when the instantaneous conductance remains unchanged over time based upon a recognition that zero patient flow will result in a zero conductance value which when continuing for an ongoing period of time would obviously be indicative of an obstruction.
Regarding claim 8, Gruenke discloses detecting a need to increase pressure (Col. 21, Ln. 38-47 – T2 leads to pressure increase) when instantaneous conductance values are higher at an early-to-mid-inspiration portion (Fig. 19 #1910 – e.g. points #2-5) of the inspiration phase compared to an end portion of the inspiration phase (Fig. 19 #1910 – e.g. point #7).
Gruenke fails to explicitly disclose the decision to increase pressure is based on flow starvation.
However, the analysis being performed in relation to the stored templates in Gruenke is looking at airway patency models (Col. 21, Ln. 4-12). One of ordinary skill in the art would have expected that the reduced admittance (i.e. “conductance”) in template T2 of Fig. 19 which is treated with increased pressure would obviously be suggestive of a reduced flow situation which is reducing airway patency. One of ordinary skill in the art would thus have considered it prima facie obvious that template T2 represents a reduced airway patency situation, which is a form of flow starvation.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have specified in Gruenke the decision to increase pressure is based on flow starvation based upon an obvious identification of the admittance profile of template T2 in Fig. 19 and its associated response of increasing pressure as being representative of reducing airway patency, which indicates a measure of flow starvation.
Regarding claim 13, Gruenke fails to disclose the controller determines a level of difference in an instantaneous conductance value calculated from a beginning portion of the inspiration phase and an instantaneous conductance value calculated from an end portion of the inspiration phase.
However, Gruenke collects conductance values across the inspiration phase (e.g. Fig. 19 #1906). As a controller is an electronic structure whose purpose is often to perform mathematical calculations, the simple mathematical comparison of two existing data points in the absence of any subsequent decision made from that comparison and/or particular reason for making the comparison fails to patentably distinguish over the prior art.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Gruenke the controller determines a level of difference in an instantaneous conductance value calculated from a beginning portion of the inspiration phase and an instantaneous conductance value calculated from an end portion of the inspiration phase as the recited level of difference merely amounts to a simple mathematical comparison between existing data in Gruenke for which the claim fails to recite any subsequent decision made from that comparison and/or particular reason for making the comparison.
Regarding claim 16, Gruenke fails to disclose the controller is configured to monitor the instantaneous conductance value over time to determine the inspiration phase and the expiration phase of one or more breathing cycles.
However, in graph 1906 (see also Col. 21, Ln. 4-12) Gruenke illustrates there is a clear pattern to conductance across inhalation which one of ordinary skill in the art would expect to be different from a conductance pattern across exhalation. It thus would have been readily within the technical ability of one of ordinary skill in the art to have programmed the controller to analyze instantaneous conductance values over time to distinguish between inspiration and expiration based upon the unique patterns each would present, such as would be available through the same form of stored templates are Gruenke uses for other purposes.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Gruenke the controller is configured to monitor the instantaneous conductance value over time to determine the inspiration phase and the expiration phase of one or more breathing cycles as Gruenke already is collecting conductance values and as the evaluation of those conductance values to distinguish between inspiration and expiration based upon the unique patterns each would present would be readily within the technical ability of one of ordinary skill in the art.
Regarding claim 17, Gruenke fails to disclose the controller is configured to monitor the instantaneous conductance value over time to detect an insufficient vent flow condition.
It is noted that Gruenke does disclose use of a vent and recognizes its effect on pressure and flow within the system (e.g. Col. 6, Ln. 61 – Col. 7, Ln. 37). In that passage Gruenke teaches the vent as controlled to vent a particular gas volume. Pressure can be increased by reducing vent flow or pressure can be decrease by increasing vent flow. A situation where flow is not changing and yet pressure is increasing would occur if a vent was somehow blocked or stuck in a closed position. In that situation the system of Gruenke would calculate a low admittance (i.e. “conductance”) value. One of ordinary skill in the art would thus have considered it prima facie obvious recognizing this possible situation to have programmed the controller to consider that a low conductance value could be evidence of an insufficient vent flow condition.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Gruenke the controller is configured to monitor the instantaneous conductance value over time to detect an insufficient vent flow condition as a blocked or stuck vent will cause an increase in system pressure which will result in reduced conductance values, since flow is unchanged, in a manner which one of ordinary skill in the art would have an interest in recognizing before patient treatment was negatively impacted.
Regarding claim 18, Gruenke teaches the invention as modified above and further suggests as obvious the controller is configured to detect the insufficient vent flow condition as an anomalously low conductance value compared to recent baseline conductance values. As discussed in claim 17 above a blocked or stuck vent will cause an increase in system pressure which will result in reduced conductance values, since flow is unchanged.
Regarding claim 19, Gruenke discloses a respiratory therapy system (Fig. 18, with similarity to Figs. 2-3; Col. 20, Ln. 14 – Col. 22, Ln. 46) configured to provide respiratory therapy to a patient breathing in successive breathing cycles including an inspiration phase and an expiration phase (Col. 1, Ln. 17-31), the system comprising: a pressure generator (Col. 5, Ln. 20-31 – blower unit) configured to supply a flow of pressurised air, the pressure generator configured to couple with a patient interface (Fig. 2 #14) via an air circuit (Figs. 2-3 tubing) to deliver the pressurised air from the pressure generator to the patient (Fig. 18); at least one sensor (Fig. 18 #1802, 1804, 1806; Col. 20, Ln. 14-25) configured to provide one or more signals indicative of a pressure and flow of the pressurised air flow; and a controller (Fig. 18 #802, see also Fig. 23 #20; Col. 20, Ln. 14-61 and Col. 24, Ln. 27-35) including a processor (Fig. 23 #81; Col. 24, Ln. 27-35) configured to: repeatedly detect values of instantaneous pressure and values of instantaneous flow rate from the one or more signals from the at least one sensor (e.g. Fig. 19 #1902, 1904; Col. 20, Ln. 62 – Col. 21, Ln. 3).
Gruenke fails to explicitly disclose repeatedly calculate instantaneous impedance values based on the values of instantaneous pressure and the values of instantaneous flow rate; and monitor changes in the instantaneous impedance values over time to detect an occurrence of a respiratory event within the system.
However, Gruenke does teach performing the necessary steps of the claim instead using admittance (see claim 1 citations above), which is discussed as the inverse of impedance (Col. 20, Ln. 40-53). The concern Gruenke expresses with impedance is that patient flow can be zero which when evaluating pressure divided by flow could lead to instances where the impedance is numerically undefined. However, one of ordinary skill in the art would have considered it prima facie obvious that a programming contingency could be easily made to account for a zero flow condition while still retaining the overall best fit methods taught by Gruenke (see overall teachings of Figs. 18-21 & Col. 20, Ln. 14 – Col. 22, Ln. 46). The difference between evaluating pressure and flow data as an inverted quotient (i.e. admittance = flow / pressure; impedance = pressure / flow) does not amount to a patentable distinction as the data evaluation would still proceed in the same general manner with the same type of resultant treatment decision being made.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have substituted in Gruenke repeatedly calculate instantaneous impedance values based on the values of instantaneous pressure and the values of instantaneous flow rate; and monitor changes in the instantaneous impedance values over time to detect an occurrence of a respiratory event within the system based upon the teaching in Gruenke that evaluating impedance provides the same general information as evaluating admittance, the only meaningful difference being a need to mathematically account for zero flow instances where the impedance is numerically undefined, which one of ordinary skill in the art would be able to readily account for with proper programming of the controller. Specifically, merely inverting graphs 1906, 1908, and 1910 in Fig. 19 would provide the required impedance values for the instant claim.
Regarding claim 20, Gruenke teaches the invention as modified above and further teaches the respiratory event is an obstruction (Col. 20, Ln. 62 – Col. 21, Ln. 3 and Col. 22, Ln. 18-36 – determination of airway patency is equivalent to an obstruction determination).
Regarding claim 21, Gruenke teaches the invention as modified above but fails to explicitly teach the obstruction is detected when the instantaneous impedance exceeds a predetermined threshold.
However, Gruenke discloses that the set of stored templates “could represent a range of patencies (in percentages, for example) and the best-fit template represents a corresponding patency as a percentage” (Col. 22, Ln. 20-23). One of ordinary skill in the art would have considered it prima facie obvious that an inversion of admittance graph 1906 analyzed using the methods of Gruenke to best fit a stored template with less than ideal patency would obviously be considered as representing an impedance above a predetermined threshold which indicates some degree of obstruction.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have specified in Gruenke the obstruction is detected when the instantaneous impedance exceeds a predetermined threshold based upon an applying of the best fit analysis methods of the admittance graph in Gruenke against stored templates with varying patency profiles, as a less than ideal patency would obviously be considered indicative of some degree of obstruction.
Regarding claim 22, Gruenke teaches the invention as modified above but fails to explicitly teach the obstruction is detected when the instantaneous impedance remains substantially unchanged over time.
However, Gruenke defines impedance as pressure divided by flow and indicates that in certain situations patient flow can be zero (Col. 20, Ln. 48-53). One of ordinary skill in the art would recognize that a zero flow would thus result in an impedance which is numerically undefined which when not changing would obviously be indicative of an obstruction as no flow is being delivered to the patient over an ongoing period of time.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have specified in Gruenke the obstruction is detected when the instantaneous impedance remains substantially unchanged over time based upon a recognition that zero patient flow will result in a zero conductance value which when continuing for an ongoing period of time would obviously be indicative of an obstruction.
Regarding claim 23, Gruenke teaches the invention as modified above and further teaches the obstruction occurs in the air circuit, the patient interface, or the patient's airways (Col. 20, Ln. 62 – Col. 21, Ln. 3 and Col. 22, Ln. 18-36 – “patient airway patency”).
Regarding claim 24, Gruenke teaches the invention as modified above and further teaches the respiratory event is flow starvation during a volume target mode (Col. 6, Ln. 61-66 – constant volume per unit time).
Regarding claim 25, Gruenke teaches the invention as modified above and further suggests as obvious the flow starvation is detected as a function of a profile of instantaneous impedance values over an inspiratory portion of a breathing cycle (Figs. 20-21 performed during inhalation; Col. 21, Ln. 4-12).
Regarding claim 26, Gruenke teaches the invention as modified above and further suggests as obvious detecting a need to increase pressure (Col. 21, Ln. 38-47 – T2 leads to pressure increase) when instantaneous impedance values are lower at an early to mid-inspiration portion (Fig. 19 #1910 – e.g. points #2-5 are higher so the inverse would place them lower) of the inspiration phase compared to an end portion of the inspiration phase (Fig. 19 #1910 – e.g. point #7 is lower so the inverse would place it higher).
Gruenke fails to explicitly teach the decision to increase pressure is based on flow starvation.
However, the analysis being performed in relation to the stored templates in Gruenke is looking at airway patency models (Col. 21, Ln. 4-12). One of ordinary skill in the art would have expected that the increased impedance in template T2 of Fig. 19 which is treated with increased pressure would obviously be suggestive of a reduced flow situation which is reducing airway patency. One of ordinary skill in the art would thus have considered it prima facie obvious that template T2 represents a reduced airway patency situation, which is a form of flow starvation.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have specified in Gruenke the decision to increase pressure is based on flow starvation based upon an obvious identification of the impedance profile of template T2 (an inverse of Fig. 19 #1910) and its associated response of increasing pressure as being representative of reducing airway patency, which indicates a measure of flow starvation.
Regarding claim 27, Gruenke teaches the invention as modified above and further suggests as obvious the flow starvation is detected by comparison of instantaneous impedance values calculated from the inspiration phase of a breathing cycle (Fig. 19 #1906; Col. 20, Ln. 62 – Col. 21, Ln. 3 – impedance as inverse of admittance) with an impedance threshold (Col. 21, Ln. 4-53 – compares best fit against templates and then determines whether or not to change pressure, implying a threshold evaluation; e.g. Fig. 20 #2010, 2012).
Regarding claim 29, Gruenke teaches the invention as modified above and further teaches upon detection of the respiratory event the controller is configured to provide a message to indicate the occurrence of the respiratory event (Col. 21, Ln. 4-13 & 38-52). Under broadest reasonable interpretation an electronic signal to change the delivered pressure can be read as an activated message (Col. 21, Ln. 4-13 & 38-52).
Regarding claim 30, Gruenke discloses a respiratory therapy system (Fig. 18, with similarity to Figs. 2-3; Col. 20, Ln. 14 – Col. 22, Ln. 46) configured to provide respiratory therapy to a patient breathing in successive breathing cycles including an inspiration phase and an expiration phase (Col. 1, Ln. 17-31), the system comprising: a pressure generator (Col. 5, Ln. 20-31 – blower unit) configured to supply a flow of pressurised air, the pressure generator configured to couple with a patient interface (Fig. 2 #14) via an air circuit (Figs. 2-3 tubing) to deliver the pressurised air from the pressure generator to the patient (Fig. 18); at least one sensor (Fig. 18 #1802, 1804, 1806; Col. 20, Ln. 14-25) configured to provide one or more signals indicative of a pressure and a flow rate of the pressurised air flow; and a controller (Fig. 18 #802, see also Fig. 23 #20; Col. 20, Ln. 14-61 and Col. 24, Ln. 27-35) including a processor (Fig. 23 #81; Col. 24, Ln. 27-35) configured to: repeatedly detect values of instantaneous pressure and instantaneous flow rate from the one or more signals from the at least one sensor (e.g. Fig. 19 #1902, 1904; Col. 20, Ln. 62 – Col. 21, Ln. 3).
Gruenke fails to explicitly disclose repeatedly calculate instantaneous impedance values based on the values of instantaneous pressure and the values of instantaneous flow rate; and monitor changes in the instantaneous impedance values over time to monitor the respiratory therapy.
However, Gruenke does teach performing the necessary steps of the claim instead using admittance (see claim 12 citations above), which is discussed as the inverse of impedance (Col. 20, Ln. 40-53). The concern Gruenke expresses with impedance is that patient flow can be zero which when evaluating pressure divided by flow could lead to instances where the impedance is numerically undefined. However, one of ordinary skill in the art would have considered it prima facie obvious that a programming contingency could be easily made to account for a zero flow condition while still retaining the overall best fit methods taught by Gruenke (see overall teachings of Figs. 18-21 & Col. 20, Ln. 14 – Col. 22, Ln. 46). The difference between evaluating pressure and flow data as an inverted quotient (i.e. admittance = flow / pressure; impedance = pressure / flow) does not amount to a patentable distinction as the data evaluation would still proceed in the same general manner with the same type of resultant treatment decision being made.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have substituted in Gruenke repeatedly calculate instantaneous impedance values based on the values of instantaneous pressure and the values of instantaneous flow rate; and monitor changes in the instantaneous impedance values over time to monitor the respiratory therapy based upon the teaching in Gruenke that evaluating impedance provides the same general information as evaluating admittance, the only meaningful difference being a need to mathematically account for zero flow instances where the impedance is numerically undefined, which one of ordinary skill in the art would be able to readily account for with proper programming of the controller. Specifically, merely inverting graphs 1906, 1908, and 1910 in Fig. 19 would provide the required impedance values for the instant claim.
Regarding claim 31, Gruenke teaches the invention as modified above but fails to teach the controller determines a level of difference in instantaneous impedance values calculated from a beginning portion of the inspiration phase and instantaneous impedance values calculated from an end portion of the inspiration phase.
However, Gruenke collects admittance values (the inverse of impedance) across the inspiration phase (e.g. Fig. 19 #1906). As a controller is an electronic structure whose purpose is often to perform mathematical calculations, the simple mathematical comparison of two existing data points in the absence of any subsequent decision made from that comparison and/or particular reason for making the comparison fails to patentably distinguish over the prior art.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Gruenke the controller determines a level of difference in instantaneous impedance values calculated from a beginning portion of the inspiration phase and instantaneous impedance values calculated from an end portion of the inspiration phase as the recited level of difference merely amounts to a simple mathematical comparison between existing data in Gruenke for which the claim fails to recite any subsequent decision made from that comparison and/or particular reason for making the comparison.
Regarding claim 34, Gruenke teaches the invention as modified above but fails to teach the controller is configured to monitor the instantaneous impedance value over time to determine the inspiration phase and the expiration phase of each breathing cycle.
However, in graph 1906 (see also Col. 21, Ln. 4-12) Gruenke illustrates there is a clear pattern to admittance (the inverse of impedance) across inhalation which one of ordinary skill in the art would expect to be different from an admittance (inverse of impedance) pattern across exhalation. It thus would have been readily within the technical ability of one of ordinary skill in the art to have programmed the controller to analyze instantaneous impedance values over time to distinguish between inspiration and expiration based upon the unique patterns each would present, such as would be available through the same form of stored templates are Gruenke uses for other purposes.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Gruenke the controller is configured to monitor the instantaneous impedance value over time to determine the inspiration phase and the expiration phase of each breathing cycle as Gruenke already is collecting conductance values and as the evaluation of those conductance values to distinguish between inspiration and expiration based upon the unique patterns each would present would be readily within the technical ability of one of ordinary skill in the art.
Regarding claim 35, Gruenke teaches the invention as modified above but fails to teach the controller is configured to monitor the instantaneous impedance value over time to detect an insufficient vent flow condition.
It is noted that Gruenke does disclose use of a vent and recognizes its effect on pressure and flow within the system (e.g. Col. 6, Ln. 61 – Col. 7, Ln. 37). In that passage Gruenke teaches the vent as controlled to vent a particular gas volume. Pressure can be increased by reducing vent flow or pressure can be decrease by increasing vent flow. A situation where flow is not changing and yet pressure is increasing would occur if a vent was somehow blocked or stuck in a closed position. In that situation the system of Gruenke would calculate a high impedance value. One of ordinary skill in the art would thus have considered it prima facie obvious recognizing this possible situation to have programmed the controller to consider that a high impedance value could be evidence of an insufficient vent flow condition.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Gruenke the controller is configured to monitor the instantaneous impedance value over time to detect an insufficient vent flow condition as a blocked or stuck vent will cause an increase in system pressure which will result in elevated impedance values, since flow is unchanged, in a manner which one of ordinary skill in the art would have an interest in recognizing before patient treatment was negatively impacted.
Regarding claim 36, Gruenke teaches the invention as modified above and further suggests as obvious the controller is configured to detect an insufficient vent flow condition as an anomalously high impedance value compared to recent baseline impedance values. As discussed in claim 35 above a blocked or stuck vent will cause an increase in system pressure which will result in elevated impedance values, since flow is unchanged.
Claim(s) 10 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruenke et al. (U.S. Patent 5259373) in view of Holley et al. (U.S. Pub. 2015/0128941).
Regarding claim 10, Gruenke fails to disclose the flow starvation is detected when the instantaneous conductance value calculated from the inspiration phase of the breathing cycle exceeds the conductance threshold. Gruenke does not expressly discuss what determinations are made when admittance (i.e. “conductance”) is high.
Holley teaches an oral therapy system (e.g. Fig. 6a) and teaches that when impedance drops below a first threshold it is indicative of an improper seal with the patient’s airway (¶0123). As impedance is known to be the inverse of conductance, by simply inverting the teaching of Holley it is directly relatable that conductance above a threshold is indicative of an improper seal with the patient’s airway. When an improper seal with the patient’s airway occurs the patient’s airway will receive insufficient flow due to leak in the system, which may be considered a form of flow starvation.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Gruenke the flow starvation is detected when the instantaneous conductance value calculated from the inspiration phase of the breathing cycle exceeds the conductance threshold in order to provide the benefit of detecting situations where an improper seal with the patient’s airway is causing leak in the system which prevents adequate flow from reaching the patient’s airway in view of Holley.
Regarding claim 28, Gruenke teaches the invention as modified above but fails to teach the flow starvation is detected when the instantaneous impedance values calculated from the inspiration phase of the breathing cycle fall below the impedance threshold.
Holley teaches an oral therapy system (e.g. Fig. 6a) and teaches that when impedance drops below a first threshold it is indicative of an improper seal with the patient’s airway (¶0123). When an improper seal with the patient’s airway occurs the patient’s airway will receive insufficient flow due to leak in the system, which may be considered a form of flow starvation.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Gruenke the flow starvation is detected when the instantaneous impedance values calculated from the inspiration phase of the breathing cycle fall below the impedance threshold in order to provide the benefit of detecting situations where an improper seal with the patient’s airway is causing leak in the system which prevents adequate flow from reaching the patient’s airway in view of Holley.
Allowable Subject Matter
Claims 14-15 and 32-33 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 14, Gruenke fails to disclose the controller is configured to adjust a rise time setting based on the level of difference. While the level of difference recited in claim 13 could obviously be performed with the data already available to Gruenke, there is no teaching or suggestion as to why one of ordinary skill in the art would have made the particular level of difference comparison from claim 13 and then used it to make the adjustment decision of the instant claim.
Other prior art teach a comparison of inspiratory conductance to expiratory conductance (e.g. Berthon-Jones et al. – U.S. Pub. 2003/0213491). However, there is not found to be any teaching or suggestion in the prior art of the required comparison of conductance values within a single inspiration phase to each other to determine a level of difference with the subsequent adjustment determination recited by the instant claim.
It is thus found that one having ordinary skill in the art at the time of the effective filing of the invention would only have arrived at the instantly claimed invention by way of improper hindsight reasoning.
Regarding claim 15, Gruenke fails to disclose the controller is configured to adjust a peak inspiratory flow setting based on the level of difference. While the level of difference recited in claim 13 could obviously be performed with the data already available to Gruenke, there is no teaching or suggestion as to why one of ordinary skill in the art would have made the particular level of difference comparison from claim 13 and then used it to make the adjustment decision of the instant claim.
Other prior art teach a comparison of inspiratory conductance to expiratory conductance (e.g. Berthon-Jones et al. – U.S. Pub. 2003/0213491). However, there is not found to be any teaching or suggestion in the prior art of the required comparison of conductance values within a single inspiration phase to each other to determine a level of difference with the subsequent adjustment determination recited by the instant claim.
It is thus found that one having ordinary skill in the art at the time of the effective filing of the invention would only have arrived at the instantly claimed invention by way of improper hindsight reasoning.
Regarding claim 32, the instant claim is found allowable over the prior art for the same general reasons as discussed above in regard to claim 14.
Regarding claim 33, the instant claim is found allowable over the prior art for the same general reasons as discussed above in regard to claim 14.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892 for additional attached references. Regarding the independent claims further attention is particular drawn to:
Behbehani et al. (U.S. Patent 6142952) which teaches determining an airway impedance index (e.g. Fig. 1)
Bassin et al. (U.S. Pub. 2009/0326403) which teaches using admittance to determine open vs. closed apneas (e.g. Fig. 1)
Holley et al. (U.S. Pub. 2015/0128941) which teaches selective responses to both high (e.g. ¶0096) and low (e.g. ¶0123) impedance situations

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376. The examiner can normally be reached M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785